DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 12-13, filed 08/12/2021, with respect to Drawings and Specification objections have been fully considered and are persuasive.  The objections of the Drawings and Specification have been withdrawn. 
Applicant’s arguments, see page 13, filed 08/12/2021, with respect to claim 8 has been fully considered and are persuasive.  The claim objection of claim 8 has been withdrawn.  However, new claim objections have arose due to the claim amendments.  Please see claim objections below.
Applicant's arguments, see page 13, filed 08/12/2021, with respect to 35 U.S.C 112(f) claim interpretation have been fully considered but they are not persuasive.  The Examiner does not disagree with the Applicant’s submission that the at least one processor is shown and described extensively through the application (Figures 2-3, 7-8, and 11-14).  There are no subsequent 35 U.S.C 112 rejections that arise due to the 112(f) claim interpretation.  A 112(f) claim interpretation was made because in the indicated claims, a generic placeholder, a processor, was not preceded by a structural modifier or accompanied by a specific algorithm in the claims to explain how the processor is able to carry out such functions.  Due to this, sufficient support was sought and found in the specification.  Please see 35 U.S.C 112(f) claim interpretation below.
Applicant’s arguments, see page 14, filed 08/12/2021, with respect to 35 U.S.C 112(b) rejections of claims 1, 7-8, and 14-15 have been fully considered and are persuasive.  These 112(b) rejections have been obviated by claim amendments.  For the 112(b) rejections of claims 7 and 14 specifically, the limitation added to independent claims 1 and 8, “involving at least one of the medical machine or another device”, obviated these rejections.  The 35 U.S.C 112(b) rejections of claims 1, 7-8, and 14-15 have been withdrawn. 
Applicant's arguments, see page 14, filed 08/12/2021, with respect to the 35 U.S.C 112(b) of claim 11 has been fully considered but is not persuasive. It appears that this rejection was not addressed.  The Examiner also wishes to note that additional 35 U.S.C 112(b) rejections have arose in the claims due to the amendments.  Please see 35 U.S.C 112(b) rejections below.
Applicant's arguments, see pages 14-18, filed 08/12/2021, with respect to 35 U.S.C 102 and 103 rejections have been fully considered but they are not persuasive.  The Applicant makes the same arguments for each of independent claims 1, 8, 15, which were and continue to be rejected under 35 U.S.C 102 by Rapaka (U.S 2018/0315182).  The Applicant argues that Rapaka provides no teaching or suggestion of selecting at least one of one or more artificial intelligence models to predict, detect, or classify a medical machine event.  The Applicant further argues that instead Rapaka tries to determine a patient condition to triage a patient.  The Examiner disagrees.  Rapaka teaches that a very complex network of information about a patient, including patient images and measurements, may be effectively untangled by modern machine learning algorithms (paragraph [0014]).  Rapaka further teaches that modern machine  managing, e.g. predict, detect, or classify a medical machine event.  Please see further specific references to Rapaka in the rejection below.).  Rapaka also teaches that any type of machine learning algorithm may be used, and that such machine learning includes supervised, semi-supervised, or unsupervised (paragraph [0045]).  The Examiner agrees that one element of Rapaka’s invention is to determine a patient condition to triage a patient, but in doing so, Rapaka teaches a data processing apparatus that processes time series event data (paragraph [0031] – blood pressure, heart rate, ECG signals, or others).  Please see rejections below.
The Applicant also argues that the selected model(s) of the instant claims are to detect an occurring medical machine event, and classify a medical machine event that has already occurred by processing one-dimensional time series data while Rapaka, instead, processes data “representing anatomical structures of patients being triaged”.  While the Examiner does not disagree with the Applicant’s submission that processing data “representing anatomical structures of patients being triaged” is an element of Rapaka’s invention, the Examiner points out that Rapaka teaches that the models can be trained or applied using a multitude of different sources of data (paragraph [0031]).  For instance, Rapaka teaches that the machine learning algorithms can use such information as non-invasive measurements (e.g., blood pressure, heart rate, ECG signals, or others), and/or information from other devices and sensors (paragraph [0031]).  Please see rejections below.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 objected to because of the following informalities: 
Lines 8-9: “c) classify the medical machine event that has already occurred by processing” should be changed to “c) classify the medical machine event that has already occurred, by processing”.  Please add comma.  The Examiner feels that this is helpful to the readability of the claim and will help distinguish the limitations that apply only to part c) and the limitation that applies to parts a) – c).  The limitation “classify the medical machine event that has already 
Claim 8 objected to because of the following informalities:
Lines 6-7: “c) classify the medical machine event that has already occurred by processing” should be changed to “c) classify the medical machine event that has already occurred, by processing”.   Please add comma.  The reasons for the objection are similar to those presented for the similar issue in claim 1.
Line 27: “or a transformer network model” should be changed to “or a transformer model.”.  Please add the period.
Claim 15 objected to because of the following informalities:
Lines 5-6: “c) classify the medical machine event that has already occurred by processing one-dimensional” should be changed to “c) classify the medical machine event that has already occurred, by processing one-dimensional”.  Please add comma.  The reasons for the objection are similar to those presented for the similar issue in claims 1 and 8.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“at least one processor to: execute one or more artificial intelligence models trained on aggregated one-dimensional time series data to at least one of a) predict occurrence of a future medical machine event, b) detect an occurring medical machine event, or c) classify the medical machine event that has already occurred by processing the one-dimensional time series healthcare-related data with a selected at least one of the one or more artificial intelligence models to generate a determination” in claims 1 and 8.
“the at least one processor is to aggregate the one-dimensional time series healthcare-related data using at least one of K-means, a Gaussian mixture model, or a density-based spatial clustering of applications with noise” in claims 5 and 13.
“the at least one processor is to execute the one or more artificial intelligence models to at least one of a) predict a future patient event, b) detect a patient event, or c) classify the patient event using the one-dimensional time series healthcare- related data” in claims 7 and 14.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The area of the disclosure that is used for interpretation of the above claim limitations that invoke 112(f) are listed below.  The references to the disclosure are relied upon to provide sufficient structure for the processor and showcase specific algorithms that allow the processor to perform the claimed operations (see MPEP 2181(II)(B)).
Paragraphs [0079]-[00105]
Paragraphs [0086]-[0089] 
Paragraphs [0079]-[00105]
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "one-dimensional time series healthcare-related data" in lines 7-8, whereas one-dimensional time series data was already introduced in claim 8 (lines 4-5).  It is unclear whether applicant intended to claim the same or a different one-dimensional time series data.  Consider changing to “the one-dimensional time series healthcare-related data”.

The limitation “convert the one-dimensional time series healthcare-related data to a standardized data structure format” in claim 11 renders the claim indefinite.  It is unclear what would be considered a standardized data structure format.  It is also unclear what potential data structure formats would be considered “standardized” and therefore infringe on this claim limitation.

Claim 15 recites the limitation "one-dimensional time series healthcare-related data" in lines 6-7, whereas one-dimensional time series data was already introduced in claim 15 (lines 3-4).  It is unclear whether applicant intended to claim the same or a different one-dimensional time series data.  Consider changing to “the one-dimensional time series healthcare-related data”.
*Note: Claims 9-10, 12-14, and 16-20 are rejected due to their dependency on rejected claims.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-8, 12, 14-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rapaka, et al. (U.S PGPub No. 2018/0315182).
Regarding claim 1, Rapaka teaches (Figures 1 and 6) a time series event data processing apparatus (paragraphs [0001], [0002] – system, e.g. apparatus, [0025], [0031] – blood pressure, heart rate, ECG signals, e.g. time series event data, e.g. one-dimensional data) comprising: (Figure 6, element 15) memory storing instructions and one-dimensional time series healthcare-related data from at least one of a patient or a medical machine (paragraphs [0025], [0031], [0089]); and (Figure 6, element 13) at least one processor (paragraph [0003] and [0083]) to: execute one or more artificial intelligence models trained on aggregated one-dimensional time series data (paragraphs [0014], [0045]) to at least one of a) (Figure 2, element 28) predict occurrence of a future medical machine event (paragraphs [0068] and [0078] – “outcome is output as a recommendation for what data to gather (e.g., what test to perform) and are used to train the machine”), b) (Figure 2, elements 20 and 22) detect The system recommends a wearable sensor to ensure proper monitoring of the patient given the condition and past events); (Figure 2, elements 20, 22, and 24) when the one or more artificial intelligence models are executed to detect the medical machine event, the determination includes a detected medical machine event and the at least one processor is to label, based on the determination, the detected medical machine event and output the labeled event to trigger the next action involving at least one of the medical machine or another device (paragraphs [0024]-[0025], [0030], and [0033] – Steps 20 and 22 of Figure 2 acquire the medical scan data and/or other data so that the medical system can extract features in step 24 (which eventually leads to the next actions in steps 34 and 36)); and (Figure 2, elements 24, 26, 28, 34, 36) when the one or more artificial intelligence models are executed to classify the medical machine event, the determination includes a classification of the medical machine event and the at least one processor is to label, based on the determination, the medical machine 
*Note: It is pointed out by the Examiner that in order for a prior art reference to anticipate the instant claim 1 under 35 U.S.C 102, only one of the a), b), and c) limitations must be anticipated.  In the interest of compact prosecution, the Examiner has mapped each of the claim limitations to Rapaka, et al. 

Regarding claim 4, Rapaka teaches the apparatus of claim 1, wherein the one-dimensional time series healthcare- related data includes at least one of patient physiological waveform signal data or medical machine operating signal data (paragraph [0031] – patient physiological waveform signal data, e.g. blood pressure, heart rate, ECG signals, or others).

Regarding claim 6, Rapaka teaches the apparatus of claim 1, (Figure 6, elements 16 and 17) further including a user interface display to display the at least one of the alert or the labeled event (paragraphs [0070] and [0092]). 

Regarding claim 7, Rapaka teaches the apparatus of claim 1, wherein the at least one processor is to execute the one or more artificial intelligence models (paragraphs [0014], [0045]) to at least one of a) (Figure 2, elements 28 and 36) predict a future Predicting a risk and outcome for treatment of the patient, e.g. predict a future patient event and [0082] – By recommending a wearable sensor, the processor is predicting a future event that will need to be monitored closely), b) detect a patient event (paragraphs [0031] and [0068] – Potential conditions of the patient are detected based on the input physiological data and medical scan data of the patient), or c) classify the patient event using the one-dimensional time series healthcare- related data (paragraphs [0031], [0066] – “When a new patient is presented to the system, the medical system finds a subset of the closest matches in the dictionary or database, and presents a summary of their outcomes to the user.”, [0069] – results verified by the physician, e.g. results being classified).

Regarding claim 8, Rapaka teaches (Figure 2; Figure 6, element 13) at least one tangible computer-readable storage medium comprising instructions that, when executed, cause at least one processor (paragraphs [0001]-[0003] and [0083]) to at least: execute one or more artificial intelligence models trained on aggregated one-dimensional time series data (paragraphs [0014], [0025], [0031] – blood pressure, heart rate, ECG signals, e.g. time series event data, e.g. one-dimensional data, [0045]) to at least one of a) (Figure 2, element 28) predict occurrence of a future medical machine event (paragraphs [0068] and [0078] – “outcome is output as a recommendation for what data to gather (e.g., what test to perform) and are used to train the machine”), b) (Figure 2, elements 20 and 22) detect an occurring medical machine event (paragraphs [0024]-[0025] and [0030]), or c) (Figure 2, elements 24 and 26) classify the medical machine event that has already occurred by processing one-dimensional time series The system recommends a wearable sensor to ensure proper monitoring of the patient given the condition and past events); (Figure 2, elements 20, 22, and 24) when the one or more artificial intelligence models are executed to detect the medical machine event, the determination includes a detected medical machine event and the at least one processor is to label, based on the determination, the detected medical machine event and output the labeled event to trigger the next action involving at least one of the medical machine or another device (paragraphs [0024]-[0025], [0030], and [0033] – Steps 20 and 22 of Figure 2 acquire the medical scan data and/or other data so that the medical system can extract features in step 24 (which eventually leads to the next actions in steps 34 and 36)); and (Figure 2, elements 24, 26, 28, 34, 36) when the one or more artificial intelligence models are executed to classify the medical machine event, the determination includes a classification of the medical machine event and the at least one processor is to label, based on the determination, the medical machine event and output the labeled event to trigger the next action involving at least one of the medical machine or another device (paragraphs [0038], [0080], and [0082]), wherein the one or more artificial intelligence 
*Note: It is pointed out by the Examiner that in order for a prior art reference to anticipate the instant claim 1 under 35 U.S.C 102, only one of the a), b), and c) limitations must be anticipated.  In the interest of compact prosecution, the Examiner has mapped each of the claim limitations to Rapaka, et al. 

Regarding claim 12, Rapaka teaches the at least one tangible computer-readable storage medium of claim 8, wherein the one-dimensional time series healthcare-related data includes at least one of patient physiological waveform signal data or medical machine operating signal data (paragraph [0031] – patient physiological waveform signal data, e.g. blood pressure, heart rate, ECG signals, or others).

Regarding claim 14, Rapaka teaches the at least one tangible computer-readable storage medium of claim 8, wherein the instructions, when executed, cause the at least one processor to execute the one or more artificial intelligence models (paragraphs [0014], [0045]) to at least one of a) (Figure 2, elements 28 and 36) predict a future patient event (paragraphs [0068] – Predicting a risk and outcome for treatment of the patient, e.g. predict a future patient event and [0082] – By recommending a wearable sensor, the processor is predicting a future event that will need to be monitored closely), b) detect a patient event (paragraphs [0031] and [0068] – Potential conditions of the patient are detected based on the input physiological data and medical scan data of the patient), or c) classify the patient event using the one-dimensional time series healthcare- related data (paragraphs [0031], [0066] – “When a new patient is presented to the system, the medical system finds a subset of the closest matches in the dictionary or database, and presents a summary of their outcomes to the user.”, [0069] – results verified by the physician, e.g. results being classified).

Regarding claim 15, Rapaka teaches (Figure 1 and 6) a computer-implemented method for medical machine time-series event data processing (paragraphs [0001], [0002], [0025], [0031] – blood pressure, heart rate, ECG signals, e.g. time series event data, e.g. one-dimensional data), the method comprising: executing one or more artificial intelligence models trained on aggregated one-dimensional time series data (paragraphs [0014] [0045]) to at least one of a) (Figure 2, element 28) predict occurrence of a future medical machine event (paragraphs [0068] and [0078] – “outcome is output as a recommendation for what data to gather (e.g., what test to perform) and are used to train the machine”), b) (Figure 2, elements 20 and 22) detect an occurring medical machine event (paragraphs [0024]-[0025] and [0030]), or c) (Figure 2, elements 24 and 26) classify the medical machine event that has already occurred by processing one-dimensional time series healthcare-related data with a selected at least one of the one or more artificial intelligence models to generate a determination (paragraphs [0033], [0035], [0037]); wherein the determination includes a medical machine event, and, when the one or more artificial intelligence models are executed to predict the future medical machine event, (Figure 2, elements 34 and 36) outputting, based on the determination, an alert related to the predicted future medical The system recommends a wearable sensor to ensure proper monitoring of the patient given the condition and past events); wherein the determination includes a detected medical machine event, and, (Figure 2, elements 20, 22, and 24) when the one or more artificial intelligence models are executed to detect the medical machine event, labeling, based on the determination, the detected medical machine event and outputting the labeled event to trigger the next action involving at least one of the medical machine or another device (paragraphs [0024]-[0025], [0030], and [0033] – Steps 20 and 22 of Figure 2 acquire the medical scan data and/or other data so that the medical system can extract features in step 24 (which eventually leads to the next actions in steps 34 and 36)); and wherein the determination includes a classification of the medical machine event, and, (Figure 2, elements 24, 26, 28, 34, 36) when the one or more artificial intelligence models are executed to classify the medical machine event, labeling, based on the determination, the medical machine event and output the labeled event to trigger the next action involving at least one of the medical machine or another device (paragraphs [0038], [0080], and [0082]), wherein the one or more artificial intelligence models includes a reinforcement learning model, a hybrid reinforcement learning model, a graph neural network model, or a transformer network model (paragraph [0044]-[0045]).
*Note: It is pointed out by the Examiner that in order for a prior art reference to anticipate the instant claim 1 under 35 U.S.C 102, only one of the a), b), and c) limitations must be anticipated.  In the interest of compact prosecution, the Examiner has mapped each of the claim limitations to Rapaka, et al. 

      Regarding claim 19, Rapaka teaches the method of claim 15, wherein the one-dimensional time series healthcare- related data includes at least one of patient physiological waveform signal data or medical machine operating signal data (paragraph [0031] – patient physiological waveform signal data, e.g. blood pressure, heart rate, ECG signals, or others).

Regarding claim 20, Rapaka teaches the method of claim 15, further including executing the one or more artificial intelligence models (paragraphs [0014], [0045]) to at least one of a) (Figure 2, elements 28 and 36) predict a future patient event (paragraphs [0068] – Predicting a risk and outcome for treatment of the patient, e.g. predict a future patient event and [0082] – By recommending a wearable sensor, the processor is predicting a future event that will need to be monitored closely), b) detect a patient event (paragraphs [0031] and [0068] – Potential conditions of the patient are detected based on the input physiological data and medical scan data of the patient), or c) classify the patient event using the one-dimensional time series healthcare- related data (paragraphs [0031], [0066] – “When a new patient is presented to the system, the medical system finds a subset of the closest matches in the dictionary or database, and presents a summary of their outcomes to the user.”, [0069] – results verified by the physician, e.g. results being classified).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5, 9-11, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka, et al. (U.S PGPub No. 2018/0315182).  The articles, “Supervised vs. Unsupervised Learning” by Devin Soni and “Why It’s Important to Standardize Your Data” by Kayla Ferguson, are also relied upon.  Copies of the articles are found attached to this correspondence.
Regarding claims 2-3, 9-10, and 16-17, Rapaka teaches the apparatus of claim 1, the at least one tangible computer-readable storage medium of claim 8, and the method of claim 15.  Rapaka teaches wherein the one-dimensional time series healthcare- related data includes patient physiological signals and medical machine waveform data (paragraph [0031] – blood pressure, heart rate, ECG signals, e.g. time series event data, e.g. one-dimensional data).  Rapaka teaches (Figure 4, elements 40 and 48) that the process of machine training can loop back from the action of resolving under-sampling to varying parameters of an anatomical model (paragraph [0050] – e.g. reinforcement learning model).  Rapaka also teaches that results are examined for accuracy and that the machine can be re-trained (paragraph [0064]).  Rapaka teaches that any type of machine learning algorithm may be used, including supervised, semi-supervised, or unsupervised (paragraph [0045]).  Rapaka teaches (Figure 1) that the machine learning has two main phases: a training phase and an application or testing phase (paragraph [0018]).  Rapaka teaches that the processor can be a combination of widely-known processors and can also be a single device, a plurality of devices or a network (paragraphs [0090]-[0091]).  Rapaka further teaches that when the processor is multiple devices, parallel or sequential division of processing may be used (paragraph [0090]).  Rapaka teaches that other machine learning models including deep 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the limitations of instant claims 2-3, 9-10, and 16-17 could be arrived to by Rapaka’s teachings of methods, computer-readable media and systems for assessment and/or outcome determination in a medical system.  One of ordinary skill in the art would have interpreted Rapaka’s teaching of a loop-back step to re-train the machine, if the results did not reach an accuracy threshold, as a hybrid reinforcement learning model.  One of ordinary skill in the art would have found it obvious to include a model-based processor and a model-free processor due to Rapaka’s teaching of the possibility of multiple processors and Rapaka’s teaching of the capability to perform both supervised and unsupervised learning.  As evidenced by Soni, supervised learning occurs when a specific relationship or structure in the input data that allows us to effectively produce correct output data, is studied (e.g. model-based).  Also evidenced by Soni, unsupervised learning is used when the goal is to learn the inherent structure of data without using explicitly-provided labels (e.g. model-free).  One of ordinary skill in the art would have also found it obvious to include a configurable parameter to select between the model-based processor and claims 2-3, 9-10, and 16-17 are unpatentable over Rapaka, et al. 

Regarding claims 5, 13, and 18, Rapaka teaches the apparatus of claim 1, the at least one tangible computer-readable storage medium of claim 8, and the method of claim 15.  Rapaka teaches that any type of machine learning can be used, such as supervised, semi-supervised, or unsupervised (paragraph [0045]).  Rapaka also teaches that some examples using supervised learning include regression, instance-based methods, regularization methods, decision tree learning, Bayesian, kernel methods, clustering methods, association rule learning, artificial neural networks, dimensionality reduction, and ensemble methods (paragraph [0045]).  Rapaka does not specifically teach the limitation of instant claims 5, 13, and 18, that is the use of at least one of K-means, a Gaussian mixture model, or a density-based spatial clustering of applications with noise to aggregate the one-dimensional time series healthcare-related data.  
claims 5, 13, and 18 are unpatentable over Rapaka, et al.

Regarding claim 11, Rapaka teaches the at least one tangible computer-readable storage medium of claim 8.  Rapaka does not necessarily teach the limitation of instant claim 11, that is wherein the instructions, when executed, cause the at least one processor to convert the one-dimensional time series healthcare-related data to a standardized data structure format.
The examiner takes official notice that it would have been obvious to one of ordinary skill in the art to include the step in the instructions to convert the one-dimensional time series healthcare-related data to a standardized data structure format.  One of ordinary skill in the art would have recognized that standardizing the data would be important so that the machine learning algorithm is able to compare data that is internally consistent, . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        


/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792